M.D. Appeal Dkt.
                                                                        47 2017



                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 188 MAL 2017
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
DOMINIC S. BURNO,                           :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of September, 2017, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


      Whether the Superior Court erred in concluding that the evidence was sufficient
      to convict [Burno] of criminal trespass, where the evidence showed that [Burno]
      was a tenant of the residence at issue and had not been properly evicted
      pursuant to the Landlord and Tenant Act of 1951 (68 P.S. § 250.101), prior to the
      criminal action having been filed against him?